Citation Nr: 1132686	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a nonservice connected pension.


REPRESENTATION

Veteran represented by:	Michael Kelly, Esquire


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to February 1980 and from January to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied the Veteran's claims for service connection for PTSD, depression, dizziness and headaches. 

In addition, the Veteran appeals from a July 2008 administrative decision denying entitlement to nonservice connected pension benefits.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2010 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.  

The VLJ who conducted the July 2010 hearing has retired and is no longer employed by the Board.  The Veteran and his representative were notified of this development in a June 2011 letter and the opportunity for a new hearing was offered.  The letter advised the Veteran and his representative that the Board will assume that another hearing is not requested if a response was not received in 30 days.  No response to this letter has been received from either the Veteran or his representative.  

The issues of entitlement to service connection for an acquired psychiatric disorder, dizziness and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The Veteran did not have qualifying service for pension benefits and his claim for nonservice connected pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

With respect to the Veteran's claim for nonservice connected pension benefits, the facts are not in dispute and the outcome turns on the application of the law to those facts.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).



Nonservice Connected Pension

Under 38 U.S.C.A. § 1521(j), a veteran meets the service requirements to receive nonservice-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The Veteran's service records show that he entered active service on June 4, 1979, and was discharged from active service on February 15, 1980 for his first period of service.  For his second period of service, he entered active service on January 23, 1985 and was discharged from active service on March 22, 1985. 

Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No other military service is reported, and the Veteran has not disputed these reported service dates. 

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law. See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran did not serve during a period of war as defined by law or regulation. As the Veteran had no wartime service, he is ineligible for pension benefits.  See 38 U.S.C.A. § 1521(j).  As the law is dispositive of the Veteran's claim for nonservice connected pension benefits, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice connected pension benefits is denied.


REMAND

During the July 2010 hearing, the Veteran indicated that he was receiving current treatment at VA.  The claims folder contains no VA treatment records for the period since September 2007.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

The record was held open for 60 days after the July 2010 hearing to allow for the submission of psychiatric and other records; the Veteran's representative requested another 60 day extension for the submission of such evidence in September 2010.  To date, these records have not been submitted by the Veteran or his representative.  

The Veteran testified that a psychiatric disability, dizziness and headaches began in service and have continued since.  He has reported becoming depressed after almost being thrown overboard while setting buoys during service.  Contemporaneous records show that these conditions have been associated with a post-service head injury.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain records of the Veteran's VA treatment for a psychiatric disability, dizziness and headaches since September 2007.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The Veteran should be afforded a VA examination to determine whether any current psychiatric disability, headache disorder or dizziness is associated with a disease or injury in service.

The examiner should review the claims folder and note such review in the examination report.

The examiner should note the Veteran's report that he developed depression, dizziness and headaches in-service after almost being thrown overboard while setting buoys.

The examiner should also note the reports of symptoms beginning after a post-service head injury.

The examiner should provide an opinion as to whether any current psychiatric disability, headache disorder or dizziness is as likely as not related, in whole or part, to service, including the incident with a buoy.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating any opinions.

If the examiner discounts the Veteran's reports, the examiner should provide reasons for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that would permit the necessary opinion to be made.

3.  The RO/AMC should review the examination report or reports to insure that they comply with the instructions contained in this remand.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


